CAVANAUGH, Judge,
concurring.
I join the well-reasoned majority memorandum. I write separately in the form of a Concurring Opinion simply to point out that I feel this case was properly considered and decided by this panel even though jurisdiction is proper with the Commonwealth Court of Pennsylvania since there has been no objection to our assumption of jurisdiction. See Pa.R.A.P. 741.
As pointed out by the majority, this ease involves the affairs of Indian Rocks Property Owners Association, Inc., a non-profit corporation. Proper jurisdiction of this appeal lies with the Commonwealth Court of Pennsylvania, 42 Pa.C.S. § 762(a)(5). I write to urge that any future appeals in this case, or other appeals involving the affairs of Indian Trails Property Owners Association, Inc., be pursued in the Commonwealth Court and to encourage that other similar appeals involving non-profit corporations be pursued in that court where rightful jurisdiction is vested.